342 F.2d 998
UNITED STATES of America ex rel. William McKENNA, Appellant,v.David N. MYERS, Superintendent State Correctional Institution, Graterford, Pennsylvania.
No. 15042.
United States Court of Appeals Third Circuit.
Argued March 16, 1965.
Decided April 2, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Abraham L. Freedman, Judge.
Alex Bonavitacola, Philadelphia, Pa., for appellant.
Gordon Gelfond, Philadelphia, Pa. (Morton E. Frankel, Asst. Dist. Atty., Joseph M. Smith, Asst. Dist Atty., Chief, Appeals Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The judgment of the district court, 232 F. Supp. 65, denying the petition for habeas corpus in this case will be affirmed upon the excellent opinion of Judge Freedman in the district court on rehearing of the denial of said petition, 230 F. Supp. 278. Counsel representing appellant by assignment from this court has our deep thanks for his able, lawyer-like efforts on behalf of appellant.